DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-19 are objected to because of the following informalities: 

The terms “…and/or…” in claim 1, 2, 4, 5, 7, 12, 13, 14 should read “…and…” OR “…or…”. “…and/or…” is unclear that the applicant wants to claim “one or the other” OR “both”; For the purpose of examination, “…and/or…” is interpreted as “…or…”. 

Claim 3 recites “the ovoid” in line 2 should read “the ellipsoid or ovoid” since claim 1 has limitation of “a substantially ellipsoid or ovoid housing.” 
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…substantially…” in claim 1-5, 8-9, 16-18 are indefinite because they are unclear what the degree of “substantially” is; and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 	
Claim 3-4, 9 recites the limitation "the same". There are insufficient antecedent basis for this limitation in the claim.
Regarding claims 7 and 13, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Foster (fig. 1-5 and 7) US 20100269713.
	Foster discloses:
1. A cooking apparatus suitable for outdoor use (page.1,para.0009), said cooking apparatus comprising:
	a substantially ellipsoid or ovoid housing (fig.1; substantially ellipsoid/ovoid housing includes a lid 22, a bottom portion 21 and a chamber 25) which at least partially defines a cooking area within the housing (fig.4, 32;  cooking rack for cooking area), the housing is substantially formed from aluminium (page.1,para.0010; aluminium body); and
	one or more formations (fig.4, 26; dome rack) for location and/or attachment of one or more skewers in use (fig.4, 27; meat hooks as skewers attached with dome rack 26 as formation; https://www.merriam-webster.com/dictionary/skewer, reviewed on 10/20/2022; Skewer: a pin of wood or metal for fastening meat to keep it in form while roasting or to hold small pieces of meat or vegetables for broiling), said formations including one or more apertures (see figure 3 below where the examiner labeled originally not labeled apertures) and/or slots formed in the housing, shaped to receive one or more skewers in use (fig.4, dome rack 26 as formation in the housing forms a plurality apertures; meat hooks 27 as skewers attached to dome rack through the apertures).

2. The cooking apparatus according to claim 1, wherein the housing is located on one or more legs (see figure 1 below where the examiner labeled originally not labeled legs) and/or stand members such that a longitudinal axis of the apparatus and/or housing is positioned or located substantially on, or aligned with, a substantially vertical axis or plane (annotated legs in fig.1; three legs vertically support smoke housing at bottom portion in a longitudinal direction).

3. The cooking apparatus according to claim 1, wherein a narrow (see figure 1 below where the examiner labeled originally not labeled narrow end) or pointed end of the ovoid is located substantially at, or towards, a bottom of the apparatus when the longitudinal axis of the same is parallel to and/or aligned on a vertical axis (fig.1, 21; bottom portion has narrow end (annotated fig.1) at bottom of the chamber in a longitudinal direction parallel to a vertical axis).

4. The cooking apparatus according to claim 3, wherein the apparatus and/or housing (fig.1; substantially ellipsoid housing includes a lid 22, a bottom portion 21 and a chamber 25) for the same is substantially symmetrical about the longitudinal axis of the same (fig.1, the housing is rotationally symmetrical about a longitudinal axis).

6. The cooking apparatus according to claim 5, wherein the one or more formations are located on an inside surface of the housing (fig.7, dome rack 26 as formation located on inside surface of smoking chamber 25).

7. The cooking apparatus according to claim 6, wherein said one or more formations include slots, apertures (see figure 3 below where the examiner labeled originally not labeled apertures), hooks and/or the like formed on and/or through said housing (fig.4, dome rack 26 as formation in the housing forms a plurality apertures (see annotated fig.3); meat hooks 27 as skewers attached to dome rack through the apertures).

8. The cooking apparatus according to claim 1, wherein the one or more formations are located in a top or substantially towards the top of the housing (fig.4, dome rack 26 located on the top of smoking chamber 25) such that the one or more skewers can depend downwardly towards a bottom of the apparatus in use (fig.4, meat hooks 27 as skewers depend downwardly towards to bottom of the apparatus).

12. The cooking apparatus according to claim 1, wherein the housing is divided or portioned into at least a head section (fig.1,25) and a body section (fig.1, 21) and the head section and the body section are engaged together in use at least whilst cooking and/or for storage (page.2, para.0035; the lower lip (29) will securely fit inside or within the bottom portion (21) of the existing grill).

13. The cooking apparatus according to claim 12, wherein the head section (fig.1,25) and the body section (fig.1, 21) can be disengaged or detached to allow cleaning, removal of food, addition/removal of fuel and/or the like (page.3, para.0041; The ring (38) is placed within the bottom portion (21) of the existing grill and can have charcoal or another heat source placed within itself; page. 4, para.0044; The chamber (25) can be removed and placed on the tray (34) for removal of food within the chamber (25), and adjustment of the heat source).

14. The cooking apparatus according to claim 12, wherein the apparatus includes a lid member (fig.1, 22) located on and/or attached to the head portion (Fig. 5 shows the lid member 22 attached to the head portion 25).

15. The cooking apparatus according to claim 1, wherein at least part of an inside surface of the housing includes one or more rib (fig.3,32; support brackets as rib) or baffle members.

16. The cooking apparatus according to claim 15 wherein the one or more rib (fig.3,32; support brackets as rib) or baffle members are substantially linear projections depending inwardly into the cooking area (fig.3,32; support brackets as rib linear projections depending inwardly into the cooking area).

17. The cooking apparatus according to claim 16, wherein the one or more rib (fig.3,32; support brackets as ribs) or baffle members are located on substantially vertical plains (fig.3,32; support brackets as ribs are located on vertical plains).

18. The cooking apparatus according to claim 16, wherein the one or more rib (fig.3,32; support brackets as ribs) or baffle members are located substantially towards a top or in a top half of the housing (fig.3,32; support brackets as ribs in a top half of the housing).

19. The cooking apparatus according to claim 18, wherein the one or more rib or baffle members are located on the head portion (fig.3,32; support brackets are located on the chamber 25 as head portion).

    PNG
    media_image1.png
    1217
    953
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1215
    915
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (fig.1-5 and 7) US 20100269713 as applied to claim 1 above, and further in view of Foster (fig.8-10) ‘713.

	However, Foster (fig,1-5 and 7) teaches the invention as discussed above, but is silent on projections.
	
	Foster (fig,8-10) teaches:
	Regarding claim 5, the one or more formations include one or more hooks and/or projections (fig.8, 41; fish hooks and skewers as projection) formed on and/or located substantially in the housing.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Foster (fig.1-5 and 7) by using another fish hooks and skewer as projection as taught by Foster (fig.8-10) in order to grill larger food(fish) inside of the chamber; thereby, the apparatus provides more multifunction that satisfying more requirement of grilling from user.	

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (fig. 1-5 and 7) US 20100269713 as applied to claim 1 above, and further in view of Foster (fig.8-10) ‘713 and Seong US 20200008618.

	Foster (fig.1-5 and 7) teaches the invention as discussed above, but is silent on fuel is placed and prevents fuel from contacting the housing in use claim (9, 10).

	Foster (fig.8-10) teaches:
	Regarding claim 9, the apparatus includes 

	10. The cooking apparatus according to claim 9, wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Foster (fig.1-5 and 7) by using heat ring as taught by Foster (fig.8-10) in order to hold heating fuel/charcoal; thereby the housing is protected by the heat ring that will not damage by the fire or heat.	

	However, Foster (fig.1-5 and 7) in view of Foster (fig.8-10) teaches the invention as discussed above, but is silent on first grid or mesh.
	
	Seong teaches:
	Regarding claim 9, the first grid or mesh (fig.8, 68).
	Regarding claim 10, the first grid or mesh (fig.8, 68; one of ordinary skill, when combining Foster and Seong as taught with respect to claim 9, would reasonably be apprised of the benefits of forming the grid or mesh to be located substantially in the horizontal plane and prevent the fuel from contacting the bottom as claimed).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Foster (fig.1-5 and 7) in view of Foster (fig. 8-10) heat ring with Seong mesh, because the substitution of one known element for another would have yielded predictable results of enclose fuel to generating heat for smoking chamber.

			
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foster US 20100269713 in view of Foster (fig.8-10) ‘713 and Seong US 20200008618 as applied to claim 10 above, and further in view of Barbour US 5896810.

` 	Regarding claim 11, Foster (fig.1-5 and 7) in view of Foster (fig.8-10) and Seong teaches the invention substantially as claimed for the apparatus, according to Foster (fig.1-5 and 7) further teaching the second mesh or grid (fig.4, lower grill rack 31) includes 
	However, Foster (fig.1-5 and 7) in view of Foster (fig.8-10) and Seong teaches the invention as discussed above, but is silent on further formation for skewers located in use.

	Barbour teaches:
	Regarding claim 11, the second mesh or grid includes one or more further formations onto which at least part of the one or more skewers can be located in use (fig.9, skewers 54 insert into spacing portion 60 at formation 78).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Foster (fig.1-5 and 7) in view of Foster (fig.8-10) and Seong by using skewer insert into spacing portion as taught by Barbour in order to grill a large food and prevent food drop on the fuel, thereby proving a better food favor for user. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761